DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments have overcome the following rejections.
The rejection of Claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to Applicant’s persuasive arguments. 
	The rejection of Claims 1-2, 4-8 and 11-12 under 35 U.S.C. 102((a)(1) and 35 U.S.C. 102((a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over VIIITAL LLC due to amending the claims to include the limitation, “wherein the first rod further comprises a tubular element located around the periphery of the hollow channel, wherein the tubular element comprises paper.”
The rejection of Claims 5 and 9-10 under 35 U.S.C. 103 as obvious over VIIITAL LLC for reasons given above.
Claims 1-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woodcock et al in view of VIIITAL LLC for reasons given above.
Said rejections have been withdrawn.  However, upon further consideration and due to the amendments, new grounds of rejection are made as detailed herein.
Claim Objections
Claim 2 is objected to because of the following informalities:  in line 2, the word “to” should be amended to “from” or “than’ or a similar word.  Appropriate correction is required.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-8 and 11 are rejected under 35 U.S.C. 102((a)(1) and 35 U.S.C. 102((a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over VIIITAL LLC (WO 2016/040580 A1), hereinafter VIIITAL.
Claim 1: Referring to Figs. 1 and 4A-4C, VIIITAL discloses a modular smoking article (tobacco industry product) (Abs, [0006]) composed of unit 100 comprising a first tube 102 circumferentially located around a smokable material 110 (reads on a first rod comprising a first smokable material) and further located around an open space 112 with open end 108 [0041 (reads on a hollow channel); and a cigarette 200 comprising a rod 202 having an end 212 and containing smokable material 214 (reads on a second rod comprising a second smokable material), an outer layer of cigarette paper 206 and a filtration zone 204 ([0053]-[0054]), wherein the open end 108 is configured to receive a portion of cigarette 200 comprising end 212 and smokable material 214 within the open space 112 [0055], and wherein the cigarette is insertable into the open end by a consumer ([0055]-[0056], Claim 1) or, at least, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the cigarette is insertable into the open end by a consumer.
Tube 102 is made of rolling paper in some embodiments [0042] or, at least, selecting rolling paper for the tube material would have been obvious to one of ordinary skill in the art from the disclosure of VIIITAL, with a reasonable expectation of success in forming a suitable smoking article.  Tube 102 forms a tubular element that is located around the periphery of hollow channel 112, wherein the tubular element comprises paper.
Claim 2: In an embodiment, the first and second smokable materials are different from each other or, at least, it would have been obvious to one of ordinary skill in the art to select and use first and second smokable materials that are different from each other with a reasonable expectation of obtaining a suitable smoking article.
Claim 4: In a disclosed embodiment, the first tube 102 including the open space 112 is a right circular cylinder ([0043], Figures 1 and 4A-4C), therefore the open space (hollow channel) is substantially cylindrical in shape.
Claim 6: The first and/or second smokable material comprises tobacco in some embodiments ([0047], [0054]) or, at least, it would have been obvious to one of ordinary skill in the art to select and use tobacco as the first and/or second smokable material(s).
Claim 7: The second smokable material comprises cannabis, mesquite or other smokable material (reads on botanical) in some embodiments [0054] or, at least, it would have been obvious to one of ordinary skill in the art to select and use a botanical material as the second smokable material.
Claim 8.  The second rod of smokable material comprises an outer wrapper of cigarette paper 206 comprising inner surface 210 [0054].
Claim 11: The cigarette 200 comprises a filter element [0054] in the form of a filtration zone.

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over VIIITAL as evidenced by ISO Standard 2965:2019.
Claim 9. VIIITAL does not disclose that the outer wrapper of cigarette 200 is permeable.  However, it is well known in the art that cigarette paper is permeable to air, as evidenced by ISO Standard 2965:2019 “Materials used as cigarette papers, filter plug wrap and filter joining paper, including materials having a discrete or oriented permeable zone and materials with bands of differing permeability — Determination of air permeability”, the abstract of which is attached to this Office Action.  Therefore, it would have been obvious to one of ordinary skill in the art to provide an air permeable wrapper for the cigarette 200 as a typical wrapper in the art for smoking articles.
Claim 10: The rod 202 is inserted into the open end of tube 102 and surface 106 contacts the surface of cigarette paper 206 within open space 112 [0056].  One of ordinary skill in the art would have found it obvious that the second rod is configured to be held within the open space of the first rod by friction (interference fit) in order for the assembled smoking article to be smoked without the cigarette falling out.
Claim 17: VIIITAL discloses a package 400 comprising units 100, rolling material 414 and smokable material 412 (Fig. 6, [0065]-[0068]).  A package comprising the modular smoking article comprising unit 100 and an assembled cigarette 200 configured to be received by unit 100 would have been an obvious variation of the disclosed package.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  VIIITAL is the nearest prior art.  The prior art fails to disclose or reasonably suggest a modular tobacco industry product as claimed wherein the hollow channel extends along substantially along the entire length of the first smokable material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748